1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     YIORKIS PINEDA-LAURENCIO,                       Case No. 3:18-cv-00592-LRH-WGC
7          Petitioner,
                                                      ORDER GRANTING MOTION FOR
8               v.                                    EXTENSION OF TIME
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13           In this habeas corpus action, the Court has appointed counsel for the petitioner,
14   Yiorkis Pineda-Laurencio, and, with counsel, Pineda-Laurencio was due to file an
15   amended habeas petition by April 25, 2019. See Order entered January 25, 2019
16   (ECF No. 6).
17           On April 25, 2019, Pineda-Laurencio filed a motion for extension of time (ECF
18   No. 12), requesting a 75-day extension of time, to July 9, 2019, to file his amended
19   petition. Pineda-Laurencio’s counsel states that the extension of time is necessary
20   because of the complexity of this case, because Pineda-Laurencio only speaks
21   Spanish, and because of Pineda-Laurencio’s intellectual disabilities. This would be the
22   first extension of this deadline. The respondents do not oppose the motion for extension
23   of time.
24           The Court finds that Pineda-Laurencio’s motion for extension of time is made in
25   good faith and not solely for the purpose of delay, and that there is good cause for the
26   extension of time requested.
27   ///
28   ///
                                                  1
1              IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time

2    (ECF No. 12) is GRANTED nunc pro tunc. Petitioner will have until and including

3    July 9, 2019, to file his amended habeas petition.

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered January 25, 2019 (ECF No. 6) will remain in

6    effect.

7
               DATED this 28th day of May, 2019.
8

9

10                                                     LARRY R. HICKS
                                                       UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2
